—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Garry, J.), dated August 15, 2000, which denied her motion pursuant to CPLR 5015 to vacate two orders of the same court, both dated October 15, 1999, granting the motion of the defendants Espinal Grocery and Simeon Espinal and the separate motion of the defendant Edna Williams for summary judgment dismissing the complaint insofar as asserted against them, upon her default, inter alia, in appearing for oral argument.
Ordered that the order is affirmed, with costs.
To vacate an order entered on default, a plaintiff must demonstrate both a reasonable excuse for the default and a meritorious cause of action (see, CPLR 5015 [a] [1]; Waaland v Weiss, 228 AD2d 435). The plaintiff failed to demonstrate that her cause of action was meritorious. Therefore, the Supreme Court properly denied her motion. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.